Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the module substrate” at the end of each of claims 1, 2 & 4 respectively.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9, 11-12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US pat. no. 6,236,274) in view of Blair et al. (US PGPUB 2007/0024374).
Refer to fig. 3 of Liu. Treating independent claims 1,2 & 4 first, a power amplifier circuit is shown including a power amplifier transistor 6, two second order harmonic termination circuits 11,13 & 12,14 that may be read as the first and second filters claimed, each comprising an inductor and capacitor in series between the amplifier output and ground. They resonate at different frequencies. The difference between the independent claims and Liu is that the inductors are formed by bond wire on wiring on a module substrate as well as the chip of claim 1 and the larger inductance of one inductor of claim 2. However, Blair et al. disclose a power amplifier in fig. 1 having series RL harmonic termination circuits connected to its output (see schematic fig. 3)  on a PCB 7 that includes power transistor 10 mounted on a substrate 17 (fig. 2 and paragraphs 28-30).  This may be read as a chip having a plane defined by orthogonal directions. The inductances are formed by bond wires having self inductance. It would . 
Claims 5, 7, 8, 10 & 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/           Primary Examiner, Art Unit 2843